Case 3:20-cv-01200-WHO Document 19-1 Filed 07/01/20 Page 1 of 2

DECLARATION OF WALTER MEDER

I, Walter Meder, Petitioner and Movant IN PRO SE, hereby declare the following under penalty
of injury:

1. 1 am a political asylum seeker in the USA from Germany. Since 2017, my asylum application
is pending.

2. Due to these circumstances, I keep all my and my spouse's dates strictly confidential. I do not
register myself in any social media portals. | avoid publications on the Internet about my spouse
and me, and I am checking this permanently.

3. This Court Case contains my data. Including my full name, the date of birth; biographical and
demographical information; actual residence and mailing addresses; email ID; cell phone number;
copies of valid California ID and Employment ID - both with Photos and individual signatures;
USCIS acknowledgment receipt with A-number, copy of Social Security Cards consisting SSN,
ete.

4. This Court Case with my data is copied from the Court dockets by internet companies for
further sales via the Internet. Internet companies also copy the record from each other, spreading

my data through the Internet worldwide.
https://www.govinfo.gov/app/details/USCOURTS-cand-3_20-cv-01200

https://www.pacermonitor.com/public/case/324079 14/Meder_et_al_v_City_and_County_of_San

_Francisco, Human_Service_Agency support@pacermonitor.com

https://www.courtlistener.com/docket/1 685974 1/meder-v-city-and-county-of-san-francisco-

human-service-agency/ info@free.law

https://www.leagle.com/decision/infdco20200309724 https://www.leagle.com/contact-us

/ __
Dated: 06/30/2020 Va HO

 

Walter Meder

Page 3 of 4
Lee)

Oo Oo 41D wn &

10
11
12
13
14
15
16
1,
18
19
20
Z]
22
23
24
25

aa
28
29
30

31

Case 3:20-cv-01200-WHO Document 19-1 Filed 07/01/20 Page 2 of 2

DECLARATION OF ELEN MEDER

I, Elen Meder, Petitioner and Movant IN PRO SE, hereby declare the following under penalty of

injury:

1. 1am a political asylum seeker in the USA from Germany. Since 2016, my asylum application
is pending.

2. Due to these circumstances, I keep all my and my spouse's dates strictly confidential. | do not
register myself in any social media portals. | avoid publications on the Internet about my spouse
and me, and I am checking this permanently.

3. This Court Case contains my data. Including my full name, the date of birth; biographical and
demographical information; actual residence and mailing addresses; email ID; cell phone number;
copies of valid California [D and Employment ID - both with Photos and individual signatures;
USCIS acknowledgment receipt with A-number, copy of Social Security Cards consisting SSN,
Sic

4, This Court Case with my data is copied from the Court dockets by internet companies for
further sales via the Internet. Internet companies also copy the record from each other, spreading

my data through the Internet worldwide.
https://www.govinfo.gov/app/details/USCOURTS-cand-3_20-cv-01200

https://www.pacermonitor.com/public/case/324079 14/Meder_et_al_v_City_and_County_of_San

_ Francisco, Human_Service_Agency support@pacermonitor.com

https://www.courtlistener.com/docket/ 1685974 |/meder-v-city-and-county-of-san-francisco-

human-service-agency/ info@free.law
https://www.leagle.com/decision/infdco20200309724 eee

Dated: 06/30/2020 / ( Cee

 

 

Elen Meder

Page 4 of 4
